Title: 1775. Septr. 24. Sunday.
From: Adams, John
To: 


       Dyer is very sanguine that the 2 De Witts, one of Windham, the other of Norwich, will make Salt Petre in large Quantities. He produces a Sample, which is very good.
       Harrison is confident that Virginia alone will do great Things from Tobacco Houses. But my faith is not strong, as yet.
       Ld. North is at his old Work again. Sending over his Anodynes to America—deceiving one credulous American after another, into a Belief that he means Conciliation, when in Truth he means nothing but Revenge. He rocks the cradle, and sings Lullaby, and the innocent Children go to Sleep, while he prepares the Birch to whip the poor Babes. One Letter after another comes that the People are uneasy and the Ministry are sick of their Systems. But nothing can be more fallacious. Next Spring We shall be jockied by Negociation, or have hot Work in War. Besides I expect a Reinforcement to Gage and to Carlton, this fall or Winter.
       Heard Mr. Smith of Pequay Pequea, at about 40 Miles towards Lancaster, a Scotch Clergyman, of great Piety as Coll. Roberdeau says: The Text was Luke 14:18. And they all with one Consent began to make excuse.—This was at Duffills Meeting. In the afternoon, heard our Mr. Gordon, in Arch Street. The Lord is nigh unto all that call upon him.
       Call’d upon Stephen Collins who has just returned.
       
       Stephen has a Thousand Things to say to Us, he says. A Thousand observations to make.
       One Thing he told me, for my Wife, who will be peeping here, sometime or other, and come across it. He says when he call’d at my House, an English Gentleman was with him, a Man of Penetration, tho of few Words. And this silent, penetrating Gentleman was pleased with Mrs. Adams, and thought her, the most accomplished Lady he had seen since he came out of England.—Down Vanity, for you dont know who this Englishman is.
       Dr. Rush came in. He is an elegant, ingenious Body. Sprightly, pretty fellow. He is a Republican. He has been much in London. Acquainted with Sawbridge, McCaulay, Burgh, and others of that Stamp. Dilly sends him Books and Pamphletts, and Sawbridge and McCaulay correspond with him. He complains of Dickinson. Says the Committee of Safety are not the Representatives of the People, and therefore not their Legislators; yet they have been making Laws, a whole Code for a Navy. This Committee was chosen by the House, but half of them are not Members and therefore not the Choice of the People. All this is just. He mentions many Particular Instances, in which Dickenson has blundered. He thinks him warped by the Quaker Interest and the Church Interest too. Thinks his Reputation past the Meridian, and that Avarice is growing upon him. Says that Henry and Mifflin both complained to him very much about him. But Rush I think, is too much of a Talker to be a deep Thinker. Elegant not great.
       In the Evening Mr. Bullock and Mr. Houstoun, two Gentlemen from Georgia, came into our Room and smoked and chatted, the whole Evening. Houstoun and Adams disputed the whole Time in good Humour. They are both Dabbs at Disputation I think. H. a Lawyer by Trade is one of Course, and Adams is not a Whit less addicted to it than the Lawyers. The Q. was whether all America was not in a State of War, and whether We ought to confine ourselves to act upon the defensive only. He was for acting offensively next Spring or this fall if the Petition was rejected or neglected. If it was not answered, and favourably answered, he would be for acting vs. Britain and Britains as in open War vs. French and frenchmen. Fit Privateers and take their Ships, any where.
       These Gentlemen give a melancholly Account of the State of Georgia and S. Carolina. They say that if 1000 regular Troops should land in Georgia and their commander be provided with Arms and Cloaths enough, and proclaim Freedom to all the Negroes who would join his Camp, 20,000 Negroes would join it from the two Provinces in a fortnight. The Negroes have a wonderfull Art of communicating Intelligence among themselves. It will run severall hundreds of Miles in a Week or Fortnight.
       They say, their only Security is this, that all the Kings Friends and Tools of Government have large Plantations and Property in Negroes. So that the Slaves of the Tories would be lost as well as those of the Whiggs.
       I had nearly forgot a Conversation with Dr. Coombe concerning assassination, Henry 4., Sully, Buckingham &c. &c. Coombe has read Sullys Memoirs with great Attention.
      